DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Response to Amendment
The Amendment filed 05/04/2022 has been accepted and entered. Accordingly, claim 1, 3, 8-10, 12, 14, 19, 22, 24, 26, and 28 have been amended. 
Claims 1-31 are pending in this application.      

Response to Arguments
Applicant’s arguments: see Pages 8-12 of the Amendment filed 05/04/2022, with respect to claims 1-31, in conjunction with amendments “transmitting a radio frequency downlink message to a user equipment (UE); allocating a timing of a receive time window associated with receiving a radio frequency uplink message from the UE responsive to the radio frequency downlink message, wherein the timing of the receive time window is allocated based at least in part on a maximum propagation round trip time (RTT) associated with UEs within a coverage area of the base station and a frame size of the radio frequency uplink message; monitoring the receive time window for the radio frequency uplink message from the UE” has been fully considered and are persuasive. Therefore, rejections of claims 1-31 have been withdrawn.


Allowable Subject Matter
Claims 1-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicants remarks submitted have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed “transmitting a radio frequency downlink message to a user equipment (UE); allocating a timing of a receive time window associated with receiving a radio frequency uplink message from the UE responsive to the radio frequency downlink message, wherein the timing of the receive time window is allocated based at least in part on a maximum propagation round trip time (RTT) associated with UEs within a coverage area of the base station and a frame size of the radio frequency uplink message; monitoring the receive time window for the radio frequency uplink message from the UE” have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows:
	Chang et al. (U.S. Patent Application Publication No. US 2017/0078913 A1), which is directed to radio frequency communication system; and teaches that wireless communication at base station of network 162; sending a radio frequency downlink/downstream message via RF module 229 to the electronic devices 101-104; allocating the receive window size in accordance with observing/receiving a radio frequency uplink message from the electronic UE device responsive to the radio frequency downlink message; the receive window size is allocated based at least in part on a maximum round trip time (RTT) associated with the electronic UE devices in a coverage area of the base station and, setting the receive window size based on a measured packet round trip time (RTT) associated with the electronic UE devices and, measuring the packet RTT maximum value and RTT minimum value related to the receive window size reference value and, allocating the receive window size based on the determined the packet RTT maximum value and RTT minimum value in a coverage area of the base station and, allocating the receive window size in accordance with observing/receiving a radio frequency uplink message from the electronic UE device responsive to the radio frequency downlink message based at least in part on the RTT and 1ms frame size of the radio frequency uplink message; monitoring the receive window size and adjusting the receive window size for the radio frequency uplink message from the electronic UE device and, monitoring the receive window size and controlling the receive window size for the radio frequency uplink message from the electronic UE device; receiving the radio frequency uplink message from the electronic UE device during the receive window size in accordance with the response message including the ACK and the receive window size; and
	Sagfors et al. (U.S. Patent Application Publication No. US 2005/0170841 A1), which is directed to a cellular mobile radio system; and teaches that allocating the rwnd receive time window based at least in part on a radio link propagation round trip time (RTT) associated with UE/client devices in a coverage area of the UTRAN base station and a PDU frame size of the radio frequency uplink radio resource message (para [0061]-[0063] Fig.1-2); and 
	Siomina et al. (U.S. Patent Application Publication No. US 2015/0189610 A1), which is directed to the LTE communication system; and teaches that determining the initial value for timing advance (TAphys) by measurement of the timing of the Physical Random Access Channel (PRACH) or the E-DCH Random-Access Uplink Control Channel (E-RUCCH), “UL Timing Advance’” or “TAul,” the UL Timing Advance being the multiplier of 4 chips that is nearest to the required timing advance (e.g., TAphys=TAul×4 chips), when Timing Advance is used, the UTRAN continuously measures the timing of a transmission from the UE and sends the necessary timing advance value. On receipt of this value, the UE adjusts the timing of its transmissions accordingly, in steps of ±4 chips (para [0054] Fig.1-2).
	None of these references, taken alone or in any reasonable combination, teach the claims as amended, “transmitting a radio frequency downlink message to a user equipment (UE); allocating a timing of a receive time window associated with receiving a radio frequency uplink message from the UE responsive to the radio frequency downlink message, wherein the timing of the receive time window is allocated based at least in part on a maximum propagation round trip time (RTT) associated with UEs within a coverage area of the base station and a frame size of the radio frequency uplink message; monitoring the receive time window for the radio frequency uplink message from the UE” in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414     


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414